Title: From Alexander Hamilton to Nathan Rice, 28 March 1800
From: Hamilton, Alexander
To: Rice, Nathan



Sir
N York March 28th. 1800

I send you the enclosed letter of Captain Tillinghast, and you will act in the case as the good of the service may require.
It is proper that Officers should apply to me thro their commandant. Having then his remarks I shall be better able to judge of what is proper to be done. You will take care that this be made known.

It is very desirable that the Officers should be with their regiments early in May, as the season most proper for improvement in exercise will then have arrived. You will bear this circumstance in mind.
Col Rice

